Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Drawing filed on has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	RATTEREE (US 2002/0010563 A1) describes a method for improving the productivity of an industrial process comprising the steps of: deriving with a computer a statistical mathematical model that describes a productivity-related parameter for the industrial process in terms of a validated set of independent variables; identifying a modification to improve the productivity of the process; implementing the modification; and measuring the change in the productivity-related parameter caused by the modification by determining the difference between a measured value of the parameter and a value of the parameter predicted by the model using measured values of each of the independent variables of the validated set.

	Emigholz (US 7349746 B2) describes events and disturbances of various magnitudes are constantly affecting process operations. Most of the time these 

	Emigholz (US 2006/0058898 A1) describes thousands of process and equipment measurements are gathered by the modern digital process control systems that are deployed in refineries and chemical plants. Several years of these data are historized in databases for analysis and reporting. These databases can be mined for the data patterns that occur during normal operation and those 

	Chan (US 2020/0387818 A1) describes a method of building and deploying a model to optimize assets in an industrial process, the method comprising: generating a dataset by loading a set of process variables of a subject industrial process, each process variable including measurements related to at least one component of the subject industrial process; identifying and removing measurements that are invalid in quality for modeling a failure in the subject industrial process; enriching the dataset by deriving one or more feature variables and corresponding values based on the measurements of the set of process variables, and adding to the dataset the values corresponding to the one or more derived feature variables; identifying groups of highly correlated inputs by performing cross-correlation analysis on the dataset; selecting features of the 

	Terrazas-Moreno (US 2020/0320131 A1) describes a computer implemented method of industrial process control. The example method includes receiving in computer memory a dataset including initial process parameters representing operational data of a subject industrial process, and, using filtering operations and grouping operations on the dataset, identifying a subset of the process parameters indicative of control data for controlling the subject industrial process. Using filtering operations and grouping operations includes (i) applying a filter to the dataset that filters as a function of relative importance among the process parameters and that results in a filtered dataset having process parameters of threshold importance, (ii) grouping into one or more clusters the process parameters of the filtered dataset based on correlation among the process parameters of the filtered dataset, and (iii) for each cluster resulting from the grouping, extracting from the filtered dataset process parameters based on any one or combination of (a) a priority rating, (b) a measure of collinearity between the grouped process parameters within each given cluster of the determined clusters, (c) a measure of importance associated with the grouped process parameters, and (d) randomly or pseudo-randomly. The example method further 



	SayyarRodsari (US 2020/0103858 A1) describes a control module of a plurality of modules in a control system for operating an industrial automation system, wherein the control module is configured to: receive encrypted information from a second module of the plurality of modules via a data backplane, wherein the encrypted information is encrypted based on a security-validation model locally accessible to second module; decrypt the encrypted information based on the security-validation model locally accessible to control module, thereby generating decrypted information; and adjust one or more operations of one or more industrial automation devices of the industrial automation system based on the decrypted information.

	SayyarRodsari (US 10795347 B2) describes an industrial automation system may include an automation device and a control system communicatively coupled to the automation device. The control system may include a first module of a number of modules, such that the first module may receive an indication of a target variable associated with the industrial automation device. The first module may then receive parameters associated with the target variable, identify a 

	Jones (US 2020/0233740 A1) describes a computerized method, the method comprising: generating, by a computer processor, at least one ad hoc grouping of component datasets associated with a respective at least one subset of a plurality of physical components according to a respective at least one data taxonomy; wherein each physical component of the plurality of physical components is associated with at least one value-based data item representative of at least one of: i) at least one condition of a respective physical component and ii) at least one event related to the respective physical component; receiving, by the computer processor, via a computer graphical user interface, a user selection, identifying at least: 1) the at least one ad hoc dynamic grouping and 2) a specified time interval; obtaining, by the computer processor, component data in the component datasets of the at least one ad hoc dynamic grouping based on the specified time interval; generating, by the computer processor, a single dataset file from the component data; applying, by the computer processor, at least one statistical trend analysis technique to the single dataset file to 

	Jones (US 10514977 B2) describes a computerized method, the method comprising: programming, by a computer processor, a computer graphical user interface of a computer device of a user to allow the user to select, in real-time, a plurality of computer entities, displayed on the computer graphical user interface, into at least one ad hoc dynamic grouping; wherein the plurality of computer visual entities of the computer graphical user interface are representative of a plurality of physical components; wherein each physical component of the plurality of physical components is associated with at least one value-based data item representative of at least one of: at least one condition of a respective physical component and at least one event related to the respective physical component; determining, by the computer processor, a data taxonomy for the at least one ad hoc dynamic grouping; wherein the data taxonomy is determined without performing data definition conversion for each value-based data item 

	Jones (US 2016/0062820 A1) describes a computerized method for dynamic analysis of event data, the method comprising: receiving, by a computer system, 

	Vincent (US 11080127 B1) describes a system for identifying anomalies in multiple streams of actual time series data from multiple power generation sources, comprising: a recurrent auto-encoding neural network configured to receive the actual time series data, wherein the recurrent auto-encoding neural network generates a multivariate nominal predictive dataset based on a group of .

	Allowable Subject Matter
3.	Claims 1-24 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a computer-implement method for building and deploying a model predicting failure in an industrial plant or equipment process, the method comprising: performing feature selection using: (a) one representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified 

Claims 2-11 are allowed due to their dependency on claim 1.

Regarding claim 12:
The primary reason for the allowance of claim 12 is the inclusion of a computer system for building and deploying a model predicting failure in an industrial process or equipment, the system comprising: perform feature selection using: (a) one representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs, the results from the performed feature selection being output to a sub-dataset; (c) a model training module configured to build and train a failure model using the reduced dataset; and (d) a model execution module configured to execute the built and trained failure model to monitor the real-time operations of the subject industrial process, wherein, based on the monitoring, the built and trained failure model predicts failures in the real- time operations. It is these features found in the claim, as they are claimed in the combination and 

Claims 13-23 are allowed due to their dependency on claim 12.

Regarding claim 24:
The primary reason for the allowance of claim 24 is the inclusion of a computer program product comprising: perform feature selection using: (a) one representative input from each identified group of highly correlated inputs, and (b) measurements of process variables not in the identified groups of highly correlated inputs, the results from the performed feature selection being output to a sub-dataset; build and train a failure model using the sub-dataset; and execute the built and trained failure model to monitor the real-time operations of the subject industrial process, wherein, based on the monitoring, predicting failures in the real-time operations. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 7, 2022